UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-12 KINGSTONE COMPANIES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or otherunderlyingvalue of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 2 KINGSTONE COMPANIES, INC. 15 Joys Lane Kingston, New York 12401 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON AUGUST 10, 2016 To the Stockholders of Kingstone Companies, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Kingstone Companies, Inc., a Delaware corporation (the “Company”), will be held on August 10, 2016 at 15 Joys Lane, Kingston, New York 12401, at 9:00 a.m., for the following purposes: 1. To elect five directors for the coming year. 2. To ratify the selection of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016. 3. To hold a non-binding advisory vote on the Company’s executive compensation. 4. To transact such other business as may properly come before the meeting. Only stockholders of record at the close of business on June 15, 2016 are entitled to notice of and to vote at the meeting or at any adjournment thereof. Important notice regarding the availability of Proxy Materials: The proxy statement and the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 are available electronically to the Company’s stockholders of record as of the close of business on June 15, 2016 at www.proxyvote.com. Floyd R. Tupper Secretary Kingston, New York June 24, 2016 WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE SUBMIT YOUR PROXY OR VOTING INSTRUCTIONS AS SOON AS POSSIBLE.FOR SPECIFIC INSTRUCTIONS ON HOW TO VOTE YOUR SHARES, PLEASE REFER TO THE INSTRUCTIONS ON THE NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS YOU RECEIVED IN THE MAIL OR, IF YOU REQUESTED TO RECEIVE PRINTED PROXY MATERIALS, YOUR ENCLOSED PROXY CARD. ANY STOCKHOLDER MAY REVOKE A SUBMITTED PROXY AT ANY TIME BEFORE THE MEETING BY WRITTEN NOTICE TO SUCH EFFECT, BY SUBMITTING A SUBSEQUENTLY DATED PROXY OR BY ATTENDING THE MEETING AND VOTING IN PERSON.THOSE VOTING BY INTERNET OR BY TELEPHONE MAY ALSO REVOKE THEIR PROXY BY VOTING IN PERSON AT THE MEETING OR BY VOTING AND SUBMITTING THEIR PROXY AT A LATER TIME BY INTERNET OR BY TELEPHONE. KINGSTONE COMPANIES, INC. 15 Joys Lane Kingston, New York 12401 PROXY STATEMENT SOLICITING, VOTING AND REVOCABILITY OF PROXY This proxy statement is being made available to all stockholders of record at the close of business on June 15, 2016in connection with the solicitation by the Board of Directors of proxies to be voted at the Annual Meeting of Stockholders to be held on August 10, 2016 at 9:00 a.m., local time, or any adjournment thereof.Proxy materials for the Annual Meeting of Stockholders were made available to stockholders on or about June 24, 2016. All shares represented by proxies duly executed and received will be voted on the matters presented at the meeting in accordance with the instructions specified in such proxies.Proxies so received without specified instructions will be voted as follows: (i) FOR the nominees named in the proxy to our Board of Directors. (ii) FOR the ratification of the selection of Marcum LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2016. (iii) FOR the approval of the compensation of our named executive officers. If you are a beneficial owner of shares held in street name and you do not provide specific voting instructions to the organization that holds your shares, the organization will be prohibited under the current rules of the New York Stock Exchange from voting your shares on “non-routine” matters.This is commonly referred to as a “broker non-vote.”The election of directors and the advisory vote with respect to executive compensation are considered “non-routine” matters and therefore may not be voted on by your bank or broker absent specific instructions from you.The ratification of the selection of our independent registered public accounting firm is a routine matter.Please instruct your bank or broker so your vote can be counted. Our Board of Directors does not know of any other matters that may be brought before the meeting nor does it foresee or have reason to believe that the proxy holder will have to vote for substitute or alternate nominees to the Board of Directors.In the event that any other matter should come before the meeting or any nominee is not available for election, the person named in the enclosed proxy will have discretionary authority to vote all proxies not marked to the contrary with respect to such matters in accordance with his best judgment. The total number of common shares outstanding and entitled to vote as of the close of business on June 15, 2016 was 7,912,375.The common shares are the only class of securities entitled to vote on matters presented to our stockholders, each share being entitled to one vote.A majority of the common shares outstanding and entitled to vote as of the close of business on June 15, 2016, or 3,956,188 common shares, must be present at the meeting in person or by proxy in order to constitute a quorum for the transaction of business. Our Restated Certificate of Incorporation provides for cumulative voting of shares for the election of directors.This means that each stockholder has the right to cumulate his votes and give to one or more nominees as many votes as equals the number of directors to be elected (five) multiplied by the number of shares he is entitled to vote.A stockholder may therefore cast his votes for one nominee or distribute them among two or more of the nominees; however, in order to cumulate votes, a stockholder must request a proxy card (as Internet and telephone voting will not be available for such purposes).Only stockholders of record as of the close of business on June 15, 2016 will be entitled to vote.With regard to the election of directors, votes may be cast in favor or withheld.The directors shall be elected by a plurality of the votes cast in favor.Accordingly, based upon there being five nominees, each person who receives one or more votes will be elected as a director.Votes withheld in connection with the election of one or more of the nominees for director will not be counted as votes cast for such individuals and may be voted for the other nominees. Stockholders may expressly abstain from voting on Proposal 2 or 3 by so indicating on the proxy.Abstentions are counted as present in the tabulation of votes on Proposals 2 and 3.Since Proposals 2 and 3 require the affirmative approval of a majority of the common shares present in person or represented by proxy at the meeting and entitled to vote (assuming a quorum is present at the meeting), abstentions will have the effect of a negative vote while broker non-votes will have no effect. Any person giving a proxy in the form accompanying this proxy statement has the power to revoke it at any time before its exercise.The proxy may be revoked by filing with us written notice of revocation or a fully executed proxy bearing a later date.The proxy may also be revoked by affirmatively electing to vote in person while in attendance at the meeting.However, a stockholder who attends the meeting need not revoke a proxy given and vote in person unless the stockholder wishes to do so.Written revocations or amended proxies should be sent to us at 15 Joys Lane, Kingston, New York 12401, Attention: Corporate Secretary.Those voting by Internet or by telephone may also revoke their proxy by voting in person at the meeting or by voting and submitting their proxy at a later time by Internet or by telephone. The proxy is being solicited by our Board of Directors.We will bear the cost of the solicitation of proxies, including the charges and expenses of brokerage firms and other custodians, nominees and fiduciaries for forwarding proxy materials to beneficial owners of our shares.Solicitations will be made primarily by Internet availability of proxy materials and by mail, but certain of our directors, officers or employees may solicit proxies in person or by telephone, telecopier or email without special compensation. A list of stockholders entitled to vote at the meeting will be available for examination by any stockholder for any purpose germane to the meeting, during ordinary business hours, for ten days prior to the meeting, at our offices located at 15 Joys Lane, Kingston, New York 12401, and also during the whole time of the meeting for inspection by any stockholder who is present.To contact us, stockholders should call (845) 802-7900. 5 EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE The following table sets forth certain information concerning the compensation for the fiscal years ended December 31, 2015 and 2014 for certain executive officers, including our Chief Executive Officer: Name and Principal Position Year Salary Bonus Option Awards(1) Non-Equity Incentive Plan Compensation All Other Compensation Total Barry B. Goldstein $ $
